Citation Nr: 0827365	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  In January 2005, the veteran moved and his 
claims file was transferred to the RO in Oakland, California.

In May 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

In February 2006 the veteran withdrew his request for a 
hearing before a Veterans Law Judge traveling to the RO and 
requested a video hearing instead.  In February 2007, the 
veteran requested that his March 2007 video hearing be 
rescheduled because of a family emergency.  However, he 
thereafter failed to show for his rescheduled May 2007 video 
hearing.  In correspondence received in August 2007, the 
veteran withdrew his request for a BVA hearing.  Therefore, 
adjudication of his appeal may go forward.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Lumbar strain disability is reflected by subjective 
complaints of pain, relieved by over the counter medication, 
and manifested primarily by clinical observations of some 
muscle spasm noted on one occasion in September 2003, a 
normal gait, the absence of muscle atrophy, without reflex 
pathology or suggestion of loss of lateral spine motion, 
unilateral, in standing position, and only slight limitation 
of motion of the lumbar spine.




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes, 5292, 5295, (2003), Diagnostic Codes 
5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In an October 2003 rating decision, the RO granted service 
connection for service connection for lumbosacral strain.  
The veteran appealed the assignment of the initial evaluation 
for this benefit.  The veteran was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2003, 
March 2006, May 2006 and June 2007.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  Thereafter, the claim was reviewed and a SSOC was 
issued in October 2006 and November 2007.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

The claim for an initial evaluation in excess of 10 percent 
for lumbosacral strain disability is a downstream issue from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel recently held that no 
VCAA notice was required for such downstream issues, and that 
a Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding, the 
Board also observes that the May 2006 and June 2007 VCAA 
notices appear to have addressed higher ratings 
notwithstanding that was a downstream issue from establishing 
service connection. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected lumbar spine disability 
have been obtained and associated with his claims file.  He 
has also been provided with multiple VA medical examinations 
to assess the current severity of his service-connected 
lumbar spine disability.  Furthermore, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.



Background

The present appeal derives from a petition filed on May 23, 
2003 to reopen a claim for service connection for a back 
disorder.  Thereafter, as noted above, service connection was 
established for lumbosacral strain, Diagnostic Code 5295, 
evaluated as 10 percent disabling, pursuant to an October 
2003 rating determination.

The veteran was afforded a VA examination in September 2003.  
He described his in service injury and reported a burning 
pain in his back.  He reported that Motrin and rest 
alleviated the pain.  The pain lasted for 30 minutes after he 
took Motrin.  Pain was precipitated by standing and walking.  
He was generally able to go the bathroom unassisted, and he 
also claimed numbness in the lateral right thigh.  There were 
no bowel or bladder complaints.  He claimed that he could 
walk 1/2 to one block without pain but keeps walking 
thereafter.  He reported taking breaks and Motrin at work 
because of his back and has difficulty lifting items like air 
conditioners.  He also claimed difficulty bending over.  

Objectively, he demonstrated a normal gait, position of the 
head, curvature of the spine and symmetry and rhythm of 
spinal motion.  Forward flexion was to 90 degrees, backward 
extension was to 30 degrees, lateral flexion was 0 to 30 
degrees bilaterally, rotation was 0 to 35 degrees 
bilaterally.  The examiner indicated that range of motion was 
unaffected by the veteran's body habitus.  Spine was painful 
at ends of flexion and extension.  Motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  There was no evidence of painful motion or 
tenderness but some muscle spasm was noted on the right side.  
There were no postural abnormalities, ankylosis or muscle 
abnormality or atrophy.  Sensation was intact with a slight 
decrease in the distal feet.  Deep tendon reflexes were 2+.  
Lasegue's sign was positive at 60 degrees.  The was no 
intervertebral disc syndrome (IVDS), and no neurological 
deficit was appreciated.  The veteran reported no work days 
lost nor bed rest prescribed by a doctor.  EMG revealed no 
evidence of radiculopathy or peripheral neuropathy.  X-ray of 
the lumbar spine was normal.  


The veteran was afforded another VA examination in February 
2005.  His reported symptoms were not appreciably different 
that that previously reported.  Objectively, Forward flexion 
was to 150 degrees, backward extension was to 20 degrees, 
bending was to 25 degrees bilaterally, rotation was to 35 
degrees bilaterally.  He had normal sensation in the lower 
extremities by monofilament testing.  Reflexes were 2+ 
bilaterally and straight leg raising was to 80 degrees with 
pain.  Minimal osteophyte formation was noted on X-rays.  
Intervertebral disc spaces did not appear narrowed.  
Impression was lumbar strain with minimal spondylosis.  

Another VA examination was afforded in May 2006.  A 
comprehensive history was taken.  No incapacitating episode 
was reported for the previous year.  On physical examination, 
the spine appeared normal with normal curvature and symmetry.  
There was no tenderness to palpation.  Forward flexion was to 
90 degrees, backward extension was to 20 degrees, left 
lateral flexion was to 25 degrees, right lateral flexion was 
to 20 degrees, rotation was to 20 degrees bilaterally.  There 
was no limitation in range of motion by pain, fatigue, 
weakness or lack of endurance with repetition.  VIII was 
normal on neurological examination.  He was easily able to 
heel and toe walk.  Bilateral deep tendon reflexes were brisk 
and symmetric.  There was decreased sensation to pinprick in 
the right anterolateral thigh, however cold sensation was 
normal in that distribution and throughout.  Imaging studies 
showed mild spondylosis and no sign of compression.  Pedicles 
were intact and inerspaces were preserved.  Impression was 
mild spondylosis, unchanged from prior examination in 
September 2005.  Diagnosis was lumbosacral strain.   

More recent outpatient treatment records primarily reflect 
treatment of the veteran's finger for a snake bite from his 
pet boa along with a civilian work related shoulder injury.  
The record does not reflect a worsening of the veteran's 
service connected lumbosacral strain in terms of any of the 
evaluation criteria enumerated above.  






Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

The pertinent evaluation criteria are:

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine


General Rating 
Formula
523
7
Lumbosacral or cervical strain

524
2
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest 
five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). 
When however, the limitation of motion of the 
specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 pct is for application for each such major joint 
or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic 
code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 
In the absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).




Analysis

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's low 
back strain is not warranted using all rating criteria in 
effect during the pendency of his appeal.  There were no 
consistent sensory abnormalities in the veteran's lower 
extremities appreciated in any reported clinical setting and 
no evidence of muscular weakness or pathological reflexes in 
the lower limbs.  In fact, VA examination reports note the 
absence of evidence of muscle atrophy or abnormal spine 
alignment.  Muscle strength and reflexes are consistently 
reported as normal.  

Evaluating the veteran's disability using the rating criteria 
in effect prior to September 26, 2003, the Board notes that 
the veteran was found "some" muscle spasm, without any 
appreciable limitation of motion of the lumbar spine.  The 
Schedule for Rating Disabilities provides guidance by listing 
normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

In this regard, noting his most severe limitation of motion, 
he was noted to be able to flex to 90 degrees, his backward 
extension was, at worst, to 20 degrees, and his lateral 
flexion and rotation were only slightly limited.  Further, 
the February 2005 and May 2006 examinations noted no muscle 
spasm whatsoever.  In addition, no examination and no 
clinical record have suggested a loss of lateral spine 
motion, unilateral, in standing position.  He is not found to 
have limitation of motion of the lumbar spine approaching a 
moderate level of impairment.  Under the circumstances, the 
Board finds his low back strain disability does not meet the 
criteria for an evaluation in excess of 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

Using the amended criteria for disabilities of the spine 
commencing September 26, 2003, the Board notes that the 
veteran's range of motion of the lumbar spine in flexion was 
not found to be less than 60 degrees and all reports of his 
combined range of motion of the thoracolumbar spine are 
greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).  The veteran was also not found to have muscle 
spasm or guarding that resulted in an abnormal gait or spinal 
contour.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  
Therefore, the veteran's low back strain disability does not 
meet the criteria for an evaluation in excess of 10 percent 
using the amended criteria.

As noted above, intervertebral disc syndrome (IVDS) is not 
diagnosed as pertinent to the veteran's back disorder, and, 
therefore, the rating criteria for IVDS effective prior to 
September 23, 2002, and as amended September 23, 2002, are 
not applicable when evaluating the veteran's low back strain 
disability. See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the spine.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth above pertaining to ankylosis are inapplicable and 
cannot serve as the basis for an increased rating.

The Board also has considered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that the evidence shows very little loss 
of range of motion, deficits in motor strength, atrophy, or 
any indication that the veteran's low back disability plays 
an appreciable role in hindering his ability to ambulate, 
climb, bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 
4,45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 

In conclusion, using all rating criteria in effect during the 
pendency of the veteran's appeal, the Board finds that the 
medical evidence of record does not support an evaluation in 
excess of 10 percent for the veteran's low back strain at any 
point during the pendency of this appeal. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

The claim for an initial rating higher than 10 percent for 
lumbosacral strain is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


